                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                     )
                                                 )
                 Plaintiff,                      )
                                                 )
   v.                                            )      No.:   3:19-CR-151-TAV-DCP-10
                                                 )
   JYSHON FORBES,                                )
                                                 )
                 Defendant.                      )


                         MEMORANDUM OPINION AND ORDER

          This criminal matter is before the Court for consideration of the Report and

   Recommendation (“R&R”) entered by United States Magistrate Judge Debra C. Poplin on

   May 14, 2021 [Doc. 384]. The R&R addresses defendant’s Motion to Suppress Evidence

   and Statements [Doc. 338]. The government responded to the motion [Doc. 347]. Judge

   Poplin held a hearing on the motion on April 2, 2021 [Doc. 351]. Judge Poplin then issued

   the R&R [Doc. 384] recommending that the Court deny the motion to suppress.

          Defendant has filed an objection to the R&R [Doc. 394]. The government has filed

   its response to the objection [Doc. 397], and no replies have been filed. The matter is now

   ripe for adjudication. For the reasons set forth more fully below, the defendant’s objection

   to the R&R will be OVERRULED.

   I.     Background

          The Court presumes familiarity with the R&R’s description of the background.

   Defendant did not file any specific objections as to the factual background set forth in the




Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 1 of 17 PageID #: 3469
   R&R [Doc. 384, pp. 4-25]. The Court, therefore, incorporates by reference the factual

   background established in the R&R.

   II.    Standard of Review

          A court must conduct a de novo review of those portions of a magistrate judge’s

   report and recommendation to which a party objects unless the objections are frivolous,

   conclusive, or general. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Smith v. Detroit

   Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987); Mira v. Marshall, 806

   F.2d 636, 637 (6th Cir. 1986). “Objections disputing the correctness of the magistrate’s

   recommendation, but failing to specify the findings believed to be in error are too general

   and therefore insufficient.” Stamtec, Inc. v. Anson, 296 F. App’x 516, 519 (6th Cir. 2008)

   (citing Spencer v. Bouchard, 449 F.3d 721, 725 (6th Cir. 2006)). An objection which

   accomplishes “nothing more than stat[ing] a disagreement with a magistrate’s suggested

   resolution, or simply summarizes what has been presented before, is not an ‘objection’ as

   that term is used” in the context here. Daniels v. Colvin, 3:14-cv-546, 2016 U.S. Dist.

   LEXIS 24315, 2016 WL 792416, at *1 (E.D. Tenn. Feb. 29, 2016) (quoting VanDiver v.

   Martin, 304 F. Supp. 2d 934, 937 (E.D. Mich. 2004)). The Court may treat objections

   which amount to disagreements with the magistrate judge or which merely restate previous

   arguments as waived. Daniels, 2016 U.S. Dist. LEXIS 24315, 2016 WL 792416, at *1.

   The Court “may accept, reject, or modify, in whole or in part, the findings or

   recommendations” made by the magistrate judge. 28 U.S.C. § 636(b)(1).




                                                2


Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 2 of 17 PageID #: 3470
   III.   Analysis

          Defendant raises five objections to the R&R [Doc. 394]. After reviewing the

   objections, the Court finds that these are general, conclusory objections which amount

   basically to a disagreement with the magistrate judge’s ruling. Defendant fails to provide

   any significant legal argument to support his objections, or otherwise set forth how the

   R&R is erroneous. However, while such conclusory objections may be treated as a waiver

   of opposition, the Court will briefly address each of defendant’s objections.

          A.      First Objection

          Defendant first objects to the R&R’s finding that the traffic stop at issue was

   justified based on the officer having probable cause that defendant was following the

   vehicle in front of him too closely, in violation of Tennessee traffic laws. 1 Defendant

   argues:

          that this was a pretextual stop and that the video of the incident does not
          support the charge of following too closely. The standard of car lengths
          traveling versus miles per hour to determine if a subject is following too
          closely is entirely a subjective standard based upon guesswork of law
          enforcement versus an objective standard and measured by any type of
          objective technology.

   [Doc. 394, ¶ 1, citations to the R&R omitted].




          1
             Defendant’s first objection raises issues as to the legality of the traffic stop as well as
   whether the officer had reasonable suspicion of criminal activity based on information relayed to
   Tennessee Highway Patrol by the government agents conducting the underlying investigation. The
   Court will address the second half of this objection in conjunction with defendant’s third objection,
   which also addresses whether there was reasonable suspicion to support a search of the vehicle.
                                                      3


Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 3 of 17 PageID #: 3471
          In addressing this issue, Judge Poplin correctly noted that “[r]egardless of [an]

   officer’s subjective motivations, a traffic stop is lawful if he has probable cause to believe

   a traffic violation occurred.” United States v. Warfield, 727 F. App’x 182, 185-86 (6th Cir.

   2018) (citation omitted). She also correctly set forth Tennessee’s law regarding following

   another vehicle too closely, as well as the guidance the Sixth Circuit has offered on that

   law [Doc. 384, pp. 26-28]. Specifically, Judge Poplin noted that the Sixth Circuit has

   approved both the one car length per ten miles per hour standard of determining whether a

   driver is following too closely, as well as that of maintaining a following distance of at

   least two seconds (four seconds for interstate highway travel). See United States v.

   Howard, 815 F. App’x 69, 74 (6th Cir. 2020) (citations omitted). Defendant argues these

   standards are too subjective, but cites no case law in support of that argument.

          Having conducted an independent review of the relevant case law, as well as the

   evidence (including the video footage from the trooper’s dash cam) and testimony offered

   during the hearing, the Court finds that the R&R properly analyzes the issue and that Judge

   Poplin properly found that Trooper Fletcher had probable cause that defendant was

   following the vehicle in front of him too closely in violation of Tennessee law, and thus

   the traffic stop was authorized.       Accordingly, defendant’s first objection will be

   OVERRRULED.

          B.     Second Objection

          Defendant next objects to the R&R’s findings regarding the scope and duration of

   the traffic stop at issue. Specifically, defendant contends that:

                                                 4


Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 4 of 17 PageID #: 3472
            [t]he Magistrate Judge erred in concluding that the scope and duration of the
            traffic stop conducted by Tennessee Highway Patrol (THP) Trooper Fletcher
            was permissible. The [d]efendant notes that Exhibit 1 to the hearing on the
            Motion to suppress (which is the video from the THP patrol car that followed
            the [d]efendant’s automobile) indicates that the [d]efendant’s vehicle was
            stopped at approximately 20:02:53, and thereafter THP Trooper Fletcher
            confirms the [d]efendant’s suspended license at approximately 20:11:30.
            Trooper Fletcher proceeds to question the [d]efendant, and he never reads
            the [d]efendant his Miranda rights – despite the fact that the [d]efendant was
            not free to leave the scene. The length of the stop exceeded the time
            necessary to write up a citation to this [d]efendant for following too closely,
            making the detention constitutionally impermissible. See, e.g., Florida v.
            Royer, 460 U.S. 491, 500 (1983); United States v. Hill, 195 F.3d 258, 264
            (6th Cir. 1999), cert. denied, 528 U.S. 1176 (2000).

   [Doc. 394, ¶ 2, citations to the R&R omitted]. The two cases (Florida v. Royer and United

   States v. Hill) cited by defendant discuss the general principal that traffic stops must be

   reasonable in scope and duration, and do not contradict Judge Poplin’s legal rulings on this

   issue.

            In this instance, the traffic stop lasted approximately eight minutes and thirty-seven

   seconds (from 20:02:53, when the vehicle is pulled over, to 20:11:30, when the officer

   learned that defendant’s driver’s license was suspended and defendant was handcuffed and

   subsequently arrested). In addressing this issue, the R&R correctly notes that there is no

   strict time limit to determine the reasonableness of a traffic stop, but rather “the proper

   inquiry is whether the totality of the circumstances surrounding the stop indicates that the

   duration of the stop as a whole – including any prolongation due to suspicionless unrelated

   questioning – was reasonable.” United States v. Everett, 601 F.3d 484, 494 (6th Cir. 2010)

   (citation omitted). The R&R recognizes that during a traffic stop, an officer is allowed to

   make certain inquiries, such as “checking the driver’s license, determining whether there
                                                  5


Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 5 of 17 PageID #: 3473
   are outstanding warrants against the driver, and inspecting the automobile’s registration

   and proof of insurance.” Rodriquez v. United States, 575 U.S. 348, 355 (2015) (citation

   omitted). Judge Poplin noted that the Sixth Circuit has held that a fifteen minute long

   traffic stop was not per se unreasonable because of its duration. See United States v. Marsh,

   443 F. App’x 941, 943-44 (6th Cir. 2011). The Marsh court further held that “[i]n a traffic

   stop, an officer can lawfully detain the driver of a vehicle until after the officer has finished

   making record radio checks and issuing a citation.” Id. at 943 (citation omitted).

          In this case, Trooper Fletcher checked on the status of defendant’s driver’s license,

   a reasonable and permissible inquiry in light of the traffic stop, and, upon finding that

   defendant’s license was suspended, the Trooper promptly arrested defendant. While the

   officer was waiting on the results of the license check, he asked defendant several

   questions, but that questioning did not unreasonably extend the traffic stop or extend

   beyond the type of questioning allowed during a traffic stop.             After conducting an

   independent review, the Court agrees with Judge Poplin’s finding that “the facts and

   circumstances in the present case support the conclusion that the duration of the traffic stop

   was reasonable” [Doc. 384, pp. 34-35]. Accordingly, defendant’s second objection will be

   OVERRULED.

          C.     Third Objection

          Defendant next argues that law enforcement lacked the reasonable suspicion needed

   to justify a search of the vehicle. Specifically, defendant states that the:

          Magistrate Judge erred in concluding that there was reasonable suspicion of
          criminal activity during the traffic stop that justified an extended traffic stop
                                                  6


Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 6 of 17 PageID #: 3474
         which ultimately led to the discovery of a bag of currency in the [d]efendant’s
         automobile. Although Trooper Fletcher described that the [d]efendant was
         sweating profusely and was having a difficult time giving direct answers,
         Trooper Fletcher acknowledged that pretty much everyone is nervous when
         getting pulled over by a police officer, and that it would be fair to say that
         different cultures or ethnic groups would respond differently to law
         enforcement and that it was hot on the day in question.

   [Doc. 394, ¶ 3, citations to the R&R omitted]. Defendant also argues that:

         The [d]efendant respectfully suggests that there was not support in the record
         for “a finding that Trooper Fletcher had a reasonable suspicion that this
         [d]efendant was engaged in criminal activity,” where the federal agents who
         observed the [d]efendant at a gas station with the original target of the
         investigation did not provide testimony to support a conclusion that this
         [d]efendant was engaged in criminal activity, as opposed to the original
         target of the investigation.

   [Doc. 394, ¶ 1, citations to the R&R omitted].

         In this instance, during the traffic stop, defendant was ultimately arrested for driving

   on a suspended license and his passenger and co-defendant, Kedaris Gilmore, was arrested

   because of an outstanding warrant [Doc. 384, pp. 22-23]. Trooper Fletcher asked for

   permission to search the vehicle (which is the subject of defendant’s fourth objection),

   though the parties dispute whether permission was given [Id. at p. 24]. During the search,

   police found a dog food bag which had previously been opened and was resealed with

   Super Glue [Id. at pp. 15-16]. The dog food bag contained a clear plastic bag full of U.S.

   currency [Id., Exhibits 3-5 to hearing]. It was later determined that the bag contained

   $13,130.00 in U.S. currency [Doc. 384, p. 16].

         Prior to the traffic stop, the FBI, who were conducting a wiretap investigation,

   intercepted conversations between codefendants Gilmore (the passenger in defendant’s

                                                7


Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 7 of 17 PageID #: 3475
   vehicle during the traffic stop) and Ushery Stewart [Id. at p. 4].         The intercepted

   communications indicated that Stewart and Gilmore possessed approximately $14,000 in

   drug proceeds which they wished to use to purchase drugs from their source of supply in

   Nashville [Id.]. The investigation also revealed that Gilmore would be traveling to

   Nashville in a borrowed silver Honda Accord (the “Accord”) to make the purchase [Id. at

   p. 5]. Stewart and Gilmore arranged to meet at a truck stop in the Knoxville area [Id.].

   Law enforcement officers physically observed this meeting [Id.]. The Accord arrived at

   the truck stop, parked, and Stewart, who was already at the truck stop, exited his vehicle,

   got in the Accord, and exited the Accord a few moments later [Id.]. Gilmore was also

   observed in the Accord, and the FBI knew that Gilmore had an outstanding warrant for his

   arrest [Id. at pp. 5-6]. After Stewart exited the Honda Accord, the vehicle left the truck

   stop [Id.].

          At this point, the FBI contacted the Tennessee Highway Patrol (“THP”) and asked

   THP to stop the Accord based on the FBI’s belief that the vehicle was transporting drug

   proceeds, as well as knowledge that Gilmore, a passenger in the Accord, had an outstanding

   warrant [Id. at p. 5]. Trooper Fletcher, the THP officer who effectuated the traffic stop,

   confirmed that his sergeant directed him to assist the FBI by performing a traffic stop of

   the Accord, informed him that the Accord was occupied by two known Vice Lords

   members, one of whom (the passenger) had an outstanding warrant, and that the suspects

   were transporting illegal drug proceeds [Id. at p. 7]. Fletcher was also warned that the two

   individuals were considered armed and dangerous [Id.]. Fletcher was told what vehicle the

                                                8


Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 8 of 17 PageID #: 3476
   suspects would be driving, the direction they were traveling, and that the vehicle would be

   under law enforcement surveillance [Id. at p. 16].

          The record also reflects that during the course of the traffic stop, defendant displayed

   signs that he was growing increasingly nervous. Defendant tried to exit the Accord at the

   beginning of the encounter with Trooper Fletcher without being asked to do so [Id. at

   pp. 10-11]. The Trooper testified that defendant was sweating profusely and appeared to

   have a dry mouth [Id. at pp. 11-12]. Trooper Fletcher further stated that defendant’s

   responses to questioning also raised his suspicion that criminal activity was afoot [Id. at

   pp. 12-13]. In addition, Trooper Fletcher testified that the vehicle’s passenger, codefendant

   Gilmore, was acting in a way which also drew the officer’s attention [Id. at pp. 10-11].

          Based on these facts, Judge Poplin was correct in ruling that, through collective

   knowledge gained from the FBI, Trooper Fletcher “had at least reasonable suspicion before

   stopping the vehicle that one of its occupants had committed a felony and, further, might

   be in possession of contraband.” United States v. Dickens, 748 F. App’x 31, 39 (6th Cir.

   2018). See also United States v. Lyons, 687 F.3d 754, 765-67 (6th Cir. 2012) (explaining

   the collective knowledge doctrine). The Court further finds that Judge Poplin correctly

   ruled that, based on the totality of the circumstances, including, but not limited to,

   collective knowledge that the vehicle was believed to be transporting illegal drug proceeds,

   defendant’s increasing nervousness and behavior, physical signs of nervousness, evasive

   answers, and defendant’s frequent use of convincing statements (such as I promise you and

   I’m not lying), taken all together, established reasonable suspicion that criminal activity

                                                 9


Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 9 of 17 PageID #: 3477
 was occurring. United States v. Richardson, 358, F.3d 625, 631 (6th Cir. 2004) (“[E]ven a

 string of innocent behavior added together may amount to a reasonable suspicion of

 criminal activity.”) (citation omitted). And while Trooper Fletcher conceded that it was

 hot on the day of the traffic stop, and that different people may respond differently to

 encounters with law enforcement [Doc. 384, p. 17], the Court finds that, based on the

 totality of the circumstances, Trooper Fletcher still had the requisite reasonable suspicion

 to justify expanding the traffic stop to include a search of the Accord.

        Accordingly, having conducted an independent review, the Court finds Judge

 Poplin’s rulings on these issues to be correct and defendant’s objections will be

 OVERRULED.

        D.     Fourth Objection

        Defendant next objects to Judge Poplin’s ruling that defendant consented to the

 search of the Accord. Specifically, defendant contends that:

        The Magistrate Judge erred in concluding that the [d]efendant gave consent
        to search the vehicle. The [d]efendant clearly stated that “No, Sir” to the
        Trooper Fletcher’s request for consent to search the vehicle. The
        Government conceded that the [d]efendant was in custody at the time the
        [d]efendant was asked for consent to search the vehicle.

 [Doc. 394, ¶ 4, citations to the R&R omitted].

        The discussion regarding consent to search occurred as follows:

        Trooper Fletcher:    Alright, while I’m doin’ this2, is there anything illegal
                             in that car I need to know about?


        2
           Defendant and the Trooper were standing behind the Trooper’s car while the Trooper
 adjusted defendant’s handcuffs.
                                              10


Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 10 of 17 PageID #:
                                   3478
         Defendant:           No, sir.

         Trooper Fletcher:    Alright. Do you give me consent to search the vehicle,
                              contents, containers, anything suspicious therein?

         Defendant:           No, sir.

         Trooper Fletcher:    You don’t give me permission?

         Defendant:           Yes, yeah.

         Trooper Fletcher:    Okay.

         Defendant:           I got nothin’ but a lot of money in there. [unintelligible]
                              to my old lady.

         Trooper Fletcher:    How much money is it?

         Defendant:           It’s 14,000. I’m back behind child support and I’m
                              takin’ [unintelligible] her.

         Trooper Fletcher:    Okay. Where – here, let’s just put your hands together,
                              there we go. Where’s that money at, sir? Where’s the
                              money at?

         Defendant:           It’s in a bag.

         T. Fletcher:         In a bag? What, uh, [unintelligible]. What do you do
                              for a living?

 [Doc. 347-1, pp. 9-10; Exhibits 1 and 2 at 20:21:56 – 20:22:40]. The conversation then

 continued, with the Trooper inquiring as to defendant’s employment and finances [Id. at

 pp. 10-12].

         In discussing the positions of the parties on the issue of consent, Judge Poplin noted

 that:

         Defendant Forbes argues that he was in custody at the time of the alleged
         consent and that it was clear from the Government’s submitted transcript
                                               11


Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 11 of 17 PageID #:
                                   3479
        [Doc. 347-1] that he responded “No” to Trooper Fletcher’s initial question
        seeking consent to search to the vehicle. During the hearing, the Government
        acknowledged that [d]efendant Forbes was in custody at the time that he was
        asked for consent, as well as that it was equivocal on a surface level as to
        whether or not [d]efendant Forbes gave knowing and voluntary consent due
        to the nature of the dialogue between Trooper Fletcher and [d]efendant
        Forbes. However, the Government maintains that the context of their
        previous communication provides that [d]efendant Forbes provided
        knowing, voluntary, and intelligent consent to search the vehicle.

 [Doc. 384, p. 40]. The R&R then sets forth a thorough and correct analysis of the law

 governing voluntary consent to a warrantless search [Id. at pp. 40-42]. Judge Poplin also

 noted that “the fact of custody alone has never been enough in itself to demonstrate a

 coerced . . . consent to search,” so the fact that defendant was detained at the time is not

 controlling. United States v. Watson, 423 U.S. 411, 424 (1976).

        The Court agrees that from a strictly grammatical reading of the transcript,

 defendant, at first glance, does not appear to consent to the search. However, based upon

 the follow up questioning and the nature and tone of the discussion that follows, the Court

 agrees with Judge Poplin’s finding that the totality of the circumstances support a finding

 that defendant provided voluntary and intelligent consent [Doc. 384, pp. 41-44]. Defendant

 acknowledged that he had money in the vehicle, and even told the officer where the money

 was located. If he had not agreed to a search, the Court finds it unlikely that defendant

 would have provided so much information about the contents of the vehicle without further

 contesting the search.

        Regardless of whether defendant consented to the search, Judge Poplin also

 correctly noted that law enforcement had probable cause to search the vehicle based upon

                                             12


Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 12 of 17 PageID #:
                                   3480
 the collective knowledge that the vehicle was being used to transport illegal drug proceeds

 [Doc. 384, pp. 45-47]. Judge Poplin further found that the inevitable discovery doctrine,

 coupled with THP’s inventory search policy, would also serve to insulate the evidence

 discovered in the Accord from the alleged lack of consent to search [Id. at pp. 47-50].

        Accordingly, after conducting an independent review, the Court finds that Judge

 Poplin correctly ruled that defendant did consent to the search, and that, even if defendant

 did not consent, there were other legal bases for a search of the Accord. Defendant’s

 objections on this issue will be OVERRULED.

        E.     Fifth Objection

        Defendant next objects to Judge Poplin’s ruling regarding the admissibility of

 defendant’s un-Mirandized statements. Specifically, defendant argues that:

        Additionally, Trooper Fletcher questioned this [d]efendant without ever
        giving him the Miranda warning. The Government admits the [d]efendant
        did eventually come into Miranda custody and the Government stated it
        would not use these statements in its case-in-chief. So even the Government
        concedes that this is a problem with the [d]efendant never being read his
        Miranda warnings. The [d]efendant asserts that the Magistrate Judge erred
        in concluding that the [d]efendant was not in custody for the first part of his
        interrogation. The [d]efendant was not free to leave the scene and since the
        trooper was informed by federal agents to investigate the vehicle as part of a
        drug conspiracy the trooper was from the beginning of the stop on a “fishing
        expedition” to find a reason to stop and search the vehicle. The [d]efendant
        asserts that the Magistrate Judge erred in concluding that the statements
        regarding “did y’all count that money; that’s fourteen, one thirty, to be
        exact;” and “I hope you gonna’ open it on camera because I don’t want
        nothing missing from that, sir” made by the Defendant, while in handcuffs
        in the back of the cruiser, were not voluntary statements not made in response
        to interrogation.




                                              13


Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 13 of 17 PageID #:
                                   3481
 [Doc. 394, ¶ 5, citations to the R&R omitted]. In addressing this issue, Judge Poplin looked

 at two distinct periods of time, the time before defendant was handcuffed (which occurred

 once Trooper Fletcher determined that defendant was driving on a suspended license) and

 the time after the handcuffing. The Court agrees with this bifurcation of the issue, as once

 Trooper Fletcher determined that defendant was driving on a suspended license, what

 began as a traffic stop transformed from the equivalent of a Terry stop into a fully-fledged

 custodial arrest.

        In reaching this conclusion, the case law is clear that the fact that Trooper Fletcher

 initially had defendant wait with him in the front seat of the Trooper’s car poses no

 constitutional problem. Officers may require a driver to exit their vehicle during a traffic

 stop without violating the Fourth Amendment’s proscription of unreasonable searches and

 seizures. Pennsylvania v. Mimms, 434 U.S. 106, 111 (1977). This rule protects the safety

 of the officer while causing minimal intrusion on the driver, who has already been lawfully

 detained. Id. at 111. Directing a motorist to wait in a patrol car during the processing of a

 traffic stop does not constitute a custodial arrest for Fourth Amendment purposes unless it

 lasts beyond the time necessary to complete the purpose of the traffic stop or exceeds the

 purpose and objective of the stop. United States v. Bradshaw, 102 F.3d 204, 211-12

 (6th Cir. 1996).

        Moreover, the Supreme Court has stressed that “[a]n officer’s inquiries into matters

 unrelated to the justification for the traffic stop . . . do not convert the encounter into

 something other than a lawful seizure, so long as those inquiries do not measurably extend

                                              14


Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 14 of 17 PageID #:
                                   3482
 the duration of the stop.” Arizona v. Johnson, 555 U.S. 323, 333 (2009), see also United

 States v. Everett, 601 F.3d 484, 489-497 (6th Cir. 2010). These questions may include

 “general questions of who, what, where, and why” of the driver’s travel, particularly when

 there are potentially suspicious circumstances involved. United States v. Ellis, 497 F.3d

 606, 614 (6th Cir. 2007). In such instances, “questions about travel plans will ‘rarely

 suggest a lack of diligence’ by the officer because such questions ‘may help explain or put

 into context, why the motorist was committing the suspicious behavior the officer

 observed.’” United States v. Jimenez, 446 Fed. App’x 771, 775 (6th Cir. 2011).

        In addition, in addressing defendant’s earlier objections, the Court has already ruled

 that the traffic stop was valid, and that Trooper Fletcher did not impermissibly extend the

 scope and duration of the investigative detention. Based on all of the above, the Court

 rules that Judge Poplin properly found that the pre-handcuffing portion of the traffic stop

 was not a custodial detention which required the Miranda warning.

        With respect to statements made post-handcuffing, the government conceded, and

 Judge Poplin agreed, that at that point the Miranda warning was required.3 It is undisputed

 that the Miranda warning was not given, and therefore any statements defendant provided

 in response to law enforcement interrogation after he was handcuffed are inadmissible in

 the government’s case-in-chief. However, the failure to provide a Miranda warning does

 not preclude the use of voluntary statements.


        3
           The Court notes that Judge Poplin also correctly pointed out that providing consent to a
 search is a non-testimonial act that does not implicate a Defendant’s Fifth Amendment Rights
 [Doc. 384, p. 56 n. 9].
                                                15


Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 15 of 17 PageID #:
                                   3483
        In addressing the issue of voluntary statements, Judge Poplin noted that:

        “Volunteered statements of any kind are not barred by the Fifth
        Amendment.” Rhode Island v. Innis, 446 U.S. 291, 300 (1980) (quoting
        Miranda v. Arizona, 384 U.S. 436, 478 (1966)). Instead, “the Miranda
        safeguards come into play whenever a person in custody is subjected to either
        express questioning or its functional equivalent[,]” which is “any words or
        actions on the part of the police (other than those normally attendant to arrest
        and custody) that the police should know are reasonably likely to elicit an
        incriminating response from the suspect.” Id. at 300–01 (internal footnotes
        omitted). “Interrogation” refers to express questioning or words or actions
        on the part of the police that they know are reasonably likely to elicit an
        incriminating response. McKinney v. Hoffner, 830 F.3d 363, 370–71 (6th
        Cir. 2016) (quoting Innis, 446 U.S. at 301). Therefore, “spontaneous and
        unprovoked” statements are admissible. United States v. Cole, 315 F.3d 633,
        637 (6th Cir. 2003).

 [Doc. 384, p. 57]. Defendant cites no case law in support of his objection on this issue.

        In this case, Judge Poplin sets forth a timeline of some of the post-handcuffing

 interactions between defendant and law enforcement [Id. at pp. 57-58]. The timeline

 identifies specific statements made by defendant which Judge Poplin ruled were voluntary

 and which would be admissible at trial. Specifically, the R&R states:

        Then, at approximately 21:30:58, while Trooper Fletcher was preparing to
        transport [d]efendant Forbes and [c]odefendant Gilmore to the Roane County
        Jail, and [d]efendant Forbes was placed in the back seat of the patrol vehicle,
        [d]efendant Forbes asks “Did y’all count that money?” — to which Trooper
        Fletcher responds “No, we don’t count it.” Defendant Forbes then states,
        “That’s fourteen, one thirty, to be exact.” Trooper Fletcher explains that it is
        taken to the bank to get an official count, and sealed on camera, to which
        [d]efendant Forbes responds “I hope you gonna’ open it on camera [be]cause
        I don’t want nothing missing from that, sir.”

 [Id. at p. 58].

        The Court has conducted an independent review of the relevant law and evidence

 and finds that Judge Poplin’s ruling on this issue is correct. The statements in question
                                              16


Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 16 of 17 PageID #:
                                   3484
 were made several minutes after law enforcement last questioned defendant, and, as Judge

 Poplin noted, the questioning immediately prior to the statements at issue was not the

 functional equivalent of interrogation because the questions were posed in order to

 have either defendant or codefendant Gilmore sign a release form for the money found in

 the vehicle [Id. at pp. 58-59].    Accordingly, defendant’s fifth objection will be

 OVERRULED.

 IV.    Conclusion

        For the reasons discussed herein, and upon careful, de novo review of the record and

 the law, defendant’s objections [Doc. 394] are OVERRULED. The Court ACCEPTS IN

 WHOLE the R&R [Doc. 384] and incorporates it into this Memorandum Opinion and

 Order. Accordingly, defendant’s Motion to Suppress [Doc. 338] is DENIED.

        IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                             17


Case 3:19-cr-00151-TAV-DCP Document 435 Filed 06/14/21 Page 17 of 17 PageID #:
                                   3485
